Citation Nr: 1209752	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1963 to May 1964.  He had additional periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Nebraska and Colorado Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issue on appeal.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claim folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated during his March 2011 Travel Board hearing, that he hurt his knees in service with repetitive crawling, squatting and kneeling  but he just "toughed it out."  He stated that he had no specific injury to the knees, but work that he did working as a radioman, in aviation, and finally as a maintenance officer for a truck company injured his knees.  He stated that his civilian work on the railroad was mainly sitting and he never injured his knees in that career.  He related that he was seen by several doctors for his knees and that the records of the named doctors are associated with the claim folder, except D. H., MD.  Records from Dr. D.H. have not been obtained.  

The Board emphasizes that the duty to assist requires reasonable efforts to obtain medical records, including private records, that the claimant adequately identifies.  See 38 U.S.C.A. § 5103A (West 2011); 38 C.F.R. § 3.159(c) (2011).  On remand, at attempt should be made to obtain these records and associate with the claims file all records generated by Dr. D.H., related to treatment of the Veteran's bilateral knee disorder.  

The record does not show that the Veteran received specific treatment for his knees in service.  He does not contend otherwise.  However, due consideration shall be given to the places, types, and circumstances of the veteran's service, as shown by such Veteran's service record, such Veteran's medical records, and all pertinent medical and lay records.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran provided an April 2009 statement from D.L.S., M.D., in support of the Veteran's appeal.  Specifically, Dr. D.L.S. reported that repetitive squatting, kneeling, and crawling on the ground did translate within a reasonable medical probability to osteoarthritis of the knees.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  3 8 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not undergone a VA examination for his present condition.  There does not appear to be sufficient competent medical evidence of record to make this decision.  In light of the evidence and assertions discussed above, a VA examination with an opinion is deemed necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release of information from the Veteran as necessary, attempt to obtain medical records from Dr. D. H.; Nebraska Orthopedic and Sports Medicine; Lincoln, Nebraska 68510, and associate those records with the claims folder.  If these records are not available, or the search for these records yields negative results, a proper recording/notation must be prepared and associated with the claims folder.  

2.  Thereafter, afford the Veteran an appropriate VA orthopedic examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral knee disorder had its onset in-service or is otherwise shown to have been incurred in or due to an event during a period of ACDUTRA or INACDUTRA service.  The examiner should consider and discuss in-service and post-service treatment records, the April 2009 statement from Dr. D.L.S., and the Veteran's lay history of experiencing chronic knee pain since service.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  After completing the above action, and any other development deemed necessary, readjudicate the claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

